Case 5:20-cv-10829-JEL-APP ECF No. 118 filed 06/16/20   PageID.4087   Page 1 of 5




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


 Janet Malam,

                         Petitioner-      Case No. 20-10829
                         Plaintiff,
                                          Judith E. Levy
 and                                      United States District Judge

 Qaid Alhalmi, et al.,                    Mag. Judge Anthony P. Patti

                 Plaintiff-Intervenors,

 v.

 Rebecca Adducci, et al.,


                         Respondents.

 ________________________________/

  ORDER REGARDING PRODUCTION OF MEDICAL RECORDS

       On June 5, 2020, the Court ordered the parties to meet and confer

to develop a proposal for providing all noncitizen immigration detainees

at the Calhoun County Correctional Facility with medical records

releases. (ECF No. 96). On June 12, 2020, both parties proposed a plan

for the production of medical records and/or the distribution of medical

records releases. (ECF No. 111.)
Case 5:20-cv-10829-JEL-APP ECF No. 118 filed 06/16/20   PageID.4088   Page 2 of 5




      Although both parties note that an order requiring Defendants to

produce all medical records in their possession would be the most

efficient route forward, the Court will not order the production of medical

records for detainees whom Plaintiffs’ counsel does not currently

represent. On June 15, 2020, Plaintiffs filed a motion for class

certification. (ECF No. 112.) Unless and until the Court grants Plaintiffs

motion, Plaintiffs represent only a putative class.

      Nor will the Court delay in ordering the distribution of medical

releases to detainees. Defendants requested that, “[i]n light of recent

authority from the Sixth Circuit and the significant administrative

burden on Respondents and nonparty Calhoun County Correctional

Center who must compile the medical records,” the Court defer ordering

any distribution or production until it has adjudicated the pending

motion for injunctive relief. (ECF No. 111, PageID.3766.) On June 11,

2020, the Court received Defendants notice of supplemental authority

regarding new Sixth Circuit precedent relevant to the merits of Plaintiffs’

motion for a temporary restraining order. (ECF No. 109 (citing Wilson, et

al. v. Williams, et al., No. 20-3447, 2020 WL 3056217 (6th Cir. June 9,

2020) and Cameron, et al. v. Bouchard, et al., No. 20-1469 (6th Cir. June


                                      2
Case 5:20-cv-10829-JEL-APP ECF No. 118 filed 06/16/20   PageID.4089   Page 3 of 5




11, 2020)).) The Court will address the applicability of Wilson and

Cameron to this case in a forthcoming opinion. However, neither case

bears on the Court’s need to manage this litigation as it moves from

adjudicating preliminary injunctive relief to weighing the propriety of

class certification. “Good cause for expedited discovery exists when the

need for the expedited discovery outweighs the prejudice to the

responding party, based on the entirety of the record to date and the

reasonableness of the request in light of the surrounding circumstances.”

N. Atl. Operating Co., Inc. v. Ebay Seller Dealz_For_You, No. 2:17-10964,

2017 WL 6059505, at *1 (E.D. Mich. Dec. 7, 2017) (quoting Moore’s

Federal Practice—Civil § 26.121 (2016)). The Court acknowledges the

administrative burden created by mandated production of medical

records, but the Court finds that the need for medical records—such that

the Court and the parties may fully understand the contours of Plaintiffs’

proposed subclass of medically vulnerable detainees—outweighs that

burden in light of Plaintiffs’ pending motion for class certification (ECF

No. 112) and the Court’s attendant briefing schedule (ECF No. 96).

      Accordingly, the Court orders the following with respect to the

distribution of medical releases and the production of medical records:


                                      3
Case 5:20-cv-10829-JEL-APP ECF No. 118 filed 06/16/20   PageID.4090   Page 4 of 5




      Defendants are ordered to provide Plaintiffs with a list of all

individuals who Defendants believe to be at a heightened risk of dire

outcome from COVID-19 by Thursday, June 18, 2020. For each detainee,

Defendants must list each condition that Defendants believe places the

detainee at heightened risk.

      By Thursday, June 18, 2020, Defendants are ordered to provide all

Calhoun County Correctional Facility detainees who have not yet signed

medical releases with both ICE medical releases, general medical

releases, and a cover letter authored by Plaintiffs’ counsel which makes

clear that signing any release is voluntary.

      Defendants are ordered to collect and return to Plaintiffs all signed

releases on Friday, June 19, 2020, again on Wednesday, June 24, 2020,

and every five business days thereafter.

      For detainees for whom records have not already been produced and

whom Defendants contest are at heightened risk of a dire outcome from

COVID-19, Defendants must produce all Calhoun County Correctional

Facility medical and intake records within fourteen days of receipt of a

signed release.


                                      4
Case 5:20-cv-10829-JEL-APP ECF No. 118 filed 06/16/20   PageID.4091   Page 5 of 5




      IT IS SO ORDERED.

Dated: June 16, 2020                      s/Judith E. Levy
Ann Arbor, Michigan                       JUDITH E. LEVY
                                          United States District Judge




                      CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on June 16, 2020.


                                          s/William Barkholz
                                          WILLIAM BARKHOLZ
                                          Case Manager




                                      5
